Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AGREEMENT originally entered into on December 21, 2004 (the “Agreement”),
by and between OCEAN SHORE HOLDING CO., a federally chartered corporation (the
“Company”), OCEAN CITY HOME BANK, a federally chartered savings association (the
“Bank”), and STEVEN E. BRADY (the “Executive”) is amended and restated in its
entirety as of December 17, 2008.

WHEREAS, Executive continues to serve in a position of substantial
responsibility; and

WHEREAS, the Company and the Bank wish to continue to assure the services of
Executive for the period provided in this Agreement; and

WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis for said period; and

WHEREAS, the parties to this Agreement desire to amend and restate the Agreement
in order to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Employment. Executive is employed as the President and Chief Executive
Officer of the Company and the Bank. Executive shall perform all duties and
shall have all powers which are commonly incident to the offices of President
and Chief Executive Officer or which, consistent with those offices, are
delegated to him by the Board of Directors of the Bank or the Company. During
the term of this Agreement, Executive also agrees to serve, if elected, as an
officer and/or director of any subsidiary of the Company and the Bank and in
such capacity will carry out such duties and responsibilities reasonably
appropriate to that office.

2. Location and Facilities. Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company and the Bank, or at such other site or sites customary
for such offices.

3. Term.

 

  (a) The term of this Agreement shall be (i) the initial term, consisting of
the period commencing on December 21, 2004 (the “Effective Date”) and ending on
the third anniversary of the Effective Date, plus (ii) any and all extensions of
the initial term made pursuant to Section 3 of this Agreement. As of the date of
this restatement the term of the Agreement had been extended to December 21,
2011.

 

  (b) Commencing on the first year anniversary date of this Agreement, and
continuing on each anniversary thereafter, the disinterested members of the
boards of directors of the Bank and the Company may extend the Agreement an
additional year such that the remaining term of the Agreement shall be
thirty-six (36) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 19 of this
Agreement. The Board of Directors of the Bank (the “Board”) will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement and the rationale and results thereof shall be
included in the minutes of the Board’s meeting. The Board of Directors of the
Bank shall give notice to Executive as soon as possible after such review as to
whether the Agreement is to be extended.



--------------------------------------------------------------------------------

4. Base Compensation.

 

  (a) The Bank agrees to pay Executive during the term of this Agreement a base
salary at the rate of $390,000.00 per year, payable in accordance with customary
payroll practices.

 

  (b) The Board shall review annually the rate of Executive’s base salary based
upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

  (c) In the absence of action by the Board, Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this
Section 4.

5. Bonuses. Executive shall be entitled to participate in discretionary bonuses
or other incentive compensation programs that the Company and the Bank may award
from time to time to senior management employees pursuant to bonus plans or
otherwise.

6. Benefit Plans. Executive shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Company and the Bank for the benefit of their employees.
Notwithstanding the foregoing, in the event the Bank or the Company discontinues
the type or level of health coverage provided to Executive as of the effective
date of this Agreement, the Bank, at the Executive’s election, shall continue to
provide Executive with said health coverage through an executive carve-out plan.
Commencing on January 1, 2008, the Bank or the Company shall pay up to $14,375 a
year towards Executive’s carve-out plan benefit. Effective January 1, 2009, and
each January 1st thereafter, the Bank shall increase the amount of its covered
carve-out benefit by fifteen percent (15%). Executive shall be responsible for
all health insurance costs in excess of the employer-provided carve-out benefit.

7. Vacation and Leave.

 

  (a) Executive shall be entitled to vacations and other leave in accordance
with policy for senior executives, or otherwise as approved by the Board.

 

  (b) In addition to paid vacations and other leave, Executive shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may, in its discretion, determine.
Further, the Board may grant to Executive a leave or leaves of absence, with or
without pay, at such time or times and upon such terms and conditions as the
Board in its discretion may determine.

8. Expense Payments, Reimbursements and Memberships.

 

  (a) Executive shall be reimbursed for all reasonable out-of-pocket business
expenses that he shall incur in connection with his services under this
Agreement upon substantiation of such expenses in accordance with applicable
policies of the Company and the Bank.

 

2



--------------------------------------------------------------------------------

  (b) The Bank shall continue to pay the annual dues for a golf membership for
Executive (in his own name) at Hidden Creek Golf Club in Egg Harbor Township,
New Jersey (“Golf Membership”). Executive shall use the membership to further
the best interests of the Bank. The Membership Deposit, in the amount of
$31,000, has been paid by the Bank and Executive vests in one-eighth of the
refundable portion of the Membership Deposit over a period of eight (8) years
ending in 2009. In the event Executive ceases being a member of Hidden Creek
Golf Club prior to the end of 2009, the refundable portion of the Membership
Deposit shall be apportioned between the Bank and Executive with Executive’s
share calculated at $3,100 per year for each year that has elapsed since 2002.
In the event of termination of Executive by the Bank prior to the end of 2009,
Executive shall have the option of terminating his Golf Membership or continuing
this Golf Membership. In the event Executive opts to terminate his Golf
Membership, the refundable Membership Deposit shall be apportioned between the
Bank and Executive with Executive’s share calculated at $3,100 per year for each
year that has elapsed since 2002. In the event Executive opts to continue his
Golf Membership, Executive shall be entitled to the entire Membership Deposit.
Executive shall reimburse the Bank $3,100 per year for each post-2001 year
between the year of termination and 2009. In addition, the Bank shall provide
Executive with a health club membership.

9. Automobile Allowance. During the term of this Agreement, Executive shall be
entitled to an automobile allowance on terms no less favorable that those in
effect immediately prior to the execution of this Agreement. Executive shall
comply with reasonable reporting and expense limitations on the use of such
automobile as may be established by the Company or the Bank from time to time,
and the Company or the Bank shall annually include on Executive’s Form W-2 any
amount of income attributable to Executive’s personal use of such automobile.

10. Loyalty and Confidentiality.

 

  (a) During the term of this Agreement, Executive: (i) shall devote all his
time, attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

 

  (b) Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company and the Bank, or, solely as a passive,
minority investor, in any business.

 

  (c) Executive agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Company and the
Bank; the names or addresses of any of its borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Company and the Bank to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

 

3



--------------------------------------------------------------------------------

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  (a) Death. Executive’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event Executive’s estate
shall be entitled to receive the compensation due to Executive through the last
day of the calendar month in which his death occurred.

 

  (b) Retirement. This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  (c) Disability.

 

  (i) The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty
(180) consecutive days). The Board shall determine whether or not Executive is
and continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate.

 

  (ii) In the event of such Disability, Executive’s obligation to perform
services under this Agreement will terminate. The Bank will pay Executive, as
Disability pay, an amount equal to one hundred percent (100%) of Executive’s
bi-weekly rate of base salary in effect as of the date of his termination of
employment due to Disability. Disability payments will be made on a monthly
basis and will commence on the first day of the month following the effective
date of Executive’s termination of employment for Disability and end on the
earlier of: (A) the date he returns to full-time employment at the Bank in the
same capacity as he was employed prior to his termination for Disability;
(B) his death; (C) upon his attainment of age 65 or (D) the date this Agreement
would have expired had Executive’s employment not terminated by reason of
disability. Such payments shall be reduced by the amount of any short- or
long-term disability benefits payable to Executive under any other disability
programs sponsored by the Company and the Bank. In addition, during any period
of Executive’s Disability, Executive and his dependents shall, to the greatest
extent possible, continue to be covered under all benefit plans (including,
without limitation, retirement plans and medical, dental and life insurance
plans) of the Company and the Bank, in which Executive participated prior to his
Disability on the same terms as if Executive were actively employed by the
Company and the Bank.

 

4



--------------------------------------------------------------------------------

  (d) Termination for Cause.

 

  (i) The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time,
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Company and the Bank, any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  (ii) Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose of finding that, in the good faith opinion
of the Board, Executive was guilty of the conduct described above and specifying
the particulars thereof.

 

  (e) Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Following a voluntary termination of employment under this
Section 11(e), Executive will be subject to the restrictions set forth in
Sections 11(g)(i) and 11(g)(ii) of this Agreement for a period of four months
from his termination date. Executive will be entitled to receive his vested
rights and employee benefits up to his date of termination and his base salary
through the last day of the four-month period.

 

  (f) Without Cause or With Good Reason.

 

  (i) In addition to termination pursuant to Sections 11(a) through 11(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, upon written notice to the Board, terminate his employment under
this Agreement for “Good Reason,” as defined below (a termination “With Good
Reason”).

 

  (ii)

Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive his base salary for the
remaining term of the Agreement paid in one lump sum within ten (10) calendar
days of such termination. Also, in such event, Executive shall, for the
remaining term of the

 

5



--------------------------------------------------------------------------------

Agreement, receive the benefits he would have received during the remaining term
of the Agreement under any retirement programs (whether tax-qualified or
non-qualified) in which Executive participated prior to his termination (with
the amount of the benefits determined by reference to the benefits received by
Executive or accrued on his behalf under such programs during the twelve
(12) months preceding his termination) and continue to participate in any
benefit plans of the Company and the Bank that provide health (including medical
and dental), life or disability insurance, or similar coverage, upon terms no
less favorable than the most favorable terms provided to senior executives of
the Company and the Bank during such period. In the event that the Company and
the Bank are unable to provide such coverage by reason of Executive no longer
being an employee, the Company and the Bank shall provide Executive with
comparable coverage on an individual policy basis.

 

  (iii) For the purposes of this Agreement “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s consent:

 

  (1) The assignment to Executive of duties that constitute a material
diminution of his authority, duties, or responsibilities (including reporting
requirements);

 

  (2) A material diminution in Executive’s Base Salary;

 

  (3) Relocation of Executive to a location outside a radius of 25 miles of the
Company’s Ocean City, New Jersey office; or

 

  (4) Any other action or inaction by the Bank or the Company that constitutes a
material breach of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Bank or the Company shall be given notice and an opportunity, not
less than thirty (30) days, to effectuate a cure for such asserted “Good Reason”
by Executive. Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.

 

  (g) Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company and the Bank or Executive pursuant to Section 11(f):

 

  (i) Executive’s obligations under Section 10(c) of this Agreement will
continue in effect; and

 

  (ii) During the period ending on the first anniversary of such termination,
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings association, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.

 

6



--------------------------------------------------------------------------------

12. Termination in Connection with a Change in Control.

 

  (a) For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

  (i) Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 

  (ii) Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities.

 

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  (iv) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

A Change in Control shall not occur as a result of a mutual holding company
reorganization or second-step conversion of the Bank from the mutual to the
stock form of ownership.

 

  (b)

Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company and the Bank shall terminate Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to 2.99 times Executive’s average Annual Compensation over the five (5) most
recently completed calendar years ending with the year immediately preceding the
effective date of the Change in Control. In determining Executive’s average
Annual Compensation, Annual Compensation shall include base salary and any other
taxable income, including, but not limited to, amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses (whether paid or accrued for the applicable period), as well as,
retirement benefits, director or committee fees and fringe benefits paid or to
be paid to Executive or paid for Executive’s benefit during any such year,
profit sharing, employee stock ownership plan and other retirement contributions
or benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive of such year. The cash payment
made under this Section 12(b) shall be made in lieu of any payment also required
under Section 11(f) of this Agreement because of a termination in such period.
Executive’s

 

7



--------------------------------------------------------------------------------

 

rights under Section 11f are not otherwise affected by this Section 12. Also, in
such event, Executive shall, for a thirty-six (36) month period following his
termination of employment, receive the benefits he would have received over such
period under any retirement programs (whether tax-qualified or nonqualified) in
which Executive participated prior to his termination (with the amount of the
benefits determined by reference to the benefits received by Executive or
accrued on his behalf under such programs during the twelve (12) months
preceding the Change in Control) and continue to participate in any benefit
plans of the Company and the Bank that provide health (including medical and
dental), life or disability insurance, or similar coverage upon terms no less
favorable than the most favorable terms provided to senior executives during
such period.

 

  (c) The provisions of Section 12 and Sections 14 through 25, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or two years following a Change in Control.

13. Indemnification and Liability Insurance.

 

  (a) Indemnification. The Company and the Bank agree to indemnify Executive
(and his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court cost, and attorney’s fees and the costs of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against Executive in his capacity as an Executive or director of the
Company and the Bank or any of their subsidiaries. Indemnification for expenses
shall not extend to matters for which Executive has been terminated for Cause.
Nothing contained herein shall be deemed to provide indemnification prohibited
by applicable law or regulation. Notwithstanding anything herein to the
contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 

  (b) Insurance. During the period in which indemnification of Executive is
required under this Section, the Company and the Bank shall provide Executive
(and his heirs, executors, and administrators) with coverage under a directors’
and officers’ liability policy at the expense of the Company and the Bank, at
least equivalent to such coverage provided to directors and senior executives of
the Company and the Bank.

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
and the Bank shall reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by Executive
in connection with successful enforcement by Executive of the obligations of the
Company and the Bank to Executive under this Agreement. Successful enforcement
shall mean the grant of an award of money or the requirement that the Company
and the Bank take some action specified by this Agreement: (i) as a result of
court order; or (ii) otherwise by the Company and the Bank following an initial
failure of the Company and the Bank to pay such money or take such action
promptly after written demand therefor from Executive stating the reason that
such money or action was due under this Agreement at or prior to the time of
such demand.

 

8



--------------------------------------------------------------------------------

15. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits which Executive has the right to receive from the
Company and the Bank, would constitute a “parachute payment” under Section 280G
of the Code, the payments and benefits pursuant to Section 12 shall be reduced
or revised, in the manner determined by Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
under Section 12 being non-deductible to the Company and the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to Section 12 shall be based upon the opinion of
the Company and the Bank’s independent public accountants and paid for by the
Company and the Bank. In the event that the Company, the Bank and/or Executive
do not agree with the opinion of such counsel, (i) the Company and the Bank
shall pay to Executive the maximum amount of payments and benefits pursuant to
Section 12, as selected by Executive, which such opinion indicates there is a
high probability do not result in any of such payments and benefits being
non-deductible to the Company and the Bank and subject to the imposition of the
excise tax imposed under Section 4999 of the Code and (ii) the Company and the
Bank may request, and Executive shall have the right to demand that they
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 12 have such consequences. Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Company and the Bank,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to Executive’s approval prior to
filing, which shall not be unreasonably withheld. The Company, the Bank and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. Nothing contained herein shall result in a reduction of any payments
or benefits to which Executive may be entitled upon termination of employment
other than pursuant to Section 12 hereof, or a reduction in the payments and
benefits specified in Section 12 below zero.

16. Injunctive Relief. If there is a breach or threatened breach of
Section 11(g) of this Agreement or the prohibitions upon disclosure contained in
Section 10(c) of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach. The parties hereto likewise agree that Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.

17. Successors and Assigns.

 

  (a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.

 

  (b) Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.

 

9



--------------------------------------------------------------------------------

20. No Plan Created by this Agreement. Executive, the Company and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

22. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of New Jersey shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

24. Headings. Headings contained herein are for convenience of reference only.

25. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.

26. Required Provisions. In the event any of the foregoing provisions of this
Section 26 are in conflict with the terms of this Agreement, this Section 26
shall prevail.

 

  (a) The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 7 hereinabove.

 

  (b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

 

  (c) If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

10



--------------------------------------------------------------------------------

  (d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1) all obligations of the Bank
under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

  (e) All obligations of the Bank under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution: (i) by the Director of the OTS
(or his designee), the FDIC or the Resolution Trust Corporation, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in Section 13(c) of the Federal Deposit Insurance
Act, 12 U.S.C. Section 1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.

 

  (f) Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k)
and 12 C.F.R. Section 545.121 and any rules and regulations promulgated
thereunder.

27. Source of Payments. Unless otherwise determined by the Board of Directors of
the Company, all payments and benefits provided in this Agreement shall be paid
or provided solely by the Bank. Notwithstanding anything in this Agreement to
the contrary, no provision of this Agreement shall be construed so as to result
in the duplication of any payment or benefit. Unless otherwise determined by the
Board of Directors of the Company, the Company’s sole obligation under this
Agreement shall be to unconditionally guarantee the payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

28. Post-Termination Health Insurance Coverage. The Bank agrees that, upon the
Executive’s termination of employment at or after attaining age 60 for any
reason (other than for Cause), the Bank will continue health insurance coverage
(as the same may be in effect from time to time for employees of the Bank) for
the Executive and his spouse at the Bank’s expense through the date that each of
the Executive and his spouse attain age 65. Thereafter, the Bank shall fund the
cost of Medicare supplement coverage for the Executive and his spouse for the
remainder of their respective lives. The Executive’s death at or after attaining
age 60 shall not affect the entitlement of his spouse to receive the benefits
described in this Section 28.

29. Section 409A of the Code.

 

  (a)

This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a

 

11



--------------------------------------------------------------------------------

 

series of installment payments under this Agreement (if any) is to be treated as
a right to a series of separate payments, and if a payment is not made by the
designated payment date under this Agreement, the payment shall be made by
December 31 of the calendar year in which the designated date occurs. To the
extent that any payment provided for hereunder would be subject to additional
tax under Section 409A of the Code, or would cause the administration of this
Agreement to fail to satisfy the requirements of Section 409A of the Code, such
provision shall be deemed null and void to the extent permitted by applicable
law, and any such amount shall be payable in accordance with b. below. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.

 

  (b) If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum
severance payment possible in order to comply with an exception from the six
month requirement and make any remaining severance payment under
Section 11(f)(ii) or 12(b) of this Agreement to Executive in a single lump sum
without interest on the first payroll date that occurs after the date that is
six (6) months after the date on which Executive separates from service.

 

  (c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 11(f)(ii) or 12(b) of this
Agreement it is not possible to continue coverage for Executive and his
dependents, or (y) when a separation from service occurs Executive is a
“specified employee” within the meaning of Section 409A of the Code, and if any
of the continued insurance coverage or other benefits specified in
Section 11(f)(ii) or 12(b) of this Agreement would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available for that particular insurance or other benefit, the Bank shall pay to
Executive in a single lump sum an amount in cash equal to the present value of
the Bank’s projected cost to maintain that particular insurance benefit (and
associated income tax gross-up benefit, if applicable) had Executive’s
employment not terminated, assuming continued coverage for 36 months. The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 29(b) of this Agreement applies, on the first payroll date that
occurs after the date that is six (6) months after the date on which Executive
separates from service.

 

  (d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement on December 17, 2008.

 

ATTEST:     OCEAN SHORE HOLDING CO.   /s/ Kim M. Davidson     By:   /s/ Robert
Previti   Corporate Secretary       For the Entire Board of Directors ATTEST:  
  OCEAN CITY HOME BANK   /s/ Kim M. Davidson     By:   /s/ Robert Previti  
Corporate Secretary       For the Entire Board of Directors   WITNESS:    
EXECUTIVE   /s/ Kim M. Davidson     By:   /s/ Steven E. Brady   Corporate
Secretary       Steven E. Brady

 

13